Community financial assistance with respect to the decommissioning of Units 1 to 4 of the Kozloduy Nuclear Power Plant in Bulgaria - 'Kozloduy Programme' (debate)
The next item is the report by Mrs Harms, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council Regulation on Community financial assistance with respect to the decommissioning of Units 1 to 4 of the Kozloduy Nuclear Power Plant in Bulgaria - 'Kozloduy Programme' - C7-0289/2009 - 2009/0172(NLE)).
Mr President, first of all, I would like to thank the Commission and my colleagues in the Committee on the Environment, Public Health and Food Safety and the Committee on Industry, Research and Energy for exciting and interesting debates on nuclear waste management. We did not always agree, but one thing on which we did agree is that we should provide joint European support to Bulgaria for meeting the costs of decommissioning the four reactor units in Kozloduy.
At this point, I would like to strongly re-emphasise that in 2006, Bulgaria received EUR 340 million, in the 2007-2008 period, EUR 253 million, and in 2009, EUR 89.5 million. In tomorrow's vote, we will be deciding on further solidarity contributions amounting to some EUR 300 million.
This contribution is being granted because, when negotiating accession to the European Union, the Bulgarian Government agreed to decommission these reactors as a result of the security deficiencies of the Kozloduy plants. In my report, I have sought to bring about a change to the final tranche of this payment that we are now deciding (I assume this is the final tranche). I propose that the money which is no longer directly being spent on decommissioning and waste management, that is, waste strategies for temporary storage, in Kozloduy, and we are talking about some EUR 120 million, at least be partly invested in the planning and preparation of the final disposal solution for highly radioactive waste in Bulgaria. In other words, I propose that we set up a fund for this task which Bulgaria has not addressed at all to date.
While I have not been successful in rallying the majority in the committees behind this idea, I do think that this is an important matter. I have submitted amendments again for two things to be retained in the compromise solution that is being negotiated by the committees for tomorrow's vote.
First of all, as regards decommissioning, waste management and final disposal, which also includes temporary storage, I would ask that the Commission very closely monitor the exact cost of what is happening in Kozloduy and how much money we will actually need to ensure decommissioning, waste management and final disposal are carried out thoroughly and according to high safety standards.
The second thing I would like us to ensure is that the money which is now being sent to Bulgaria is not used for investment in coal or lignite. That has not been ruled out in the current draft of the report adopted by the committee.
For the rest, I am pleased that this report will usher in a lively political debate, as it were, with Commissioner Oettinger about the final disposal of nuclear waste in general and one that will hopefully move things forward. The directive has been announced and I eagerly await it.
Mr President, honourable Members, on the third evening of this plenary session there is another energy-related subject on the agenda. This evening, it concerns extending the financial assistance provided by the EU for decommissioning the reactor units at the Kozloduy power plant in Bulgaria.
This is a sensitive and important subject. As a result, I very much welcome the constructive working atmosphere and I would like to thank you for that. The subject has been discussed with Mrs Harms, the rapporteur, the shadow rapporteurs and the relevant committees in a very businesslike manner.
I am also pleased that the report largely follows the Commission's views and supports our proposal. Firstly, I would like to mention your support for providing initial financing of EUR 300 million from the European budget, in line with EU interests, and therefore for maintaining safety levels in the nuclear industry.
Secondly, I would like to add that the additional aid should be directed at decommissioning and that the amount required, which at present is EUR 180 million, is reasonable. My third point is that, as a result of insufficient financial reserves in the Republic of Bulgaria for historical reasons, the European funding is helping to ensure high levels of safety during the decommissioning work in order to protect people and the environment.
As far as the current amendments are concerned, I would like to emphasise that the majority of the proposed amendments will be accepted by the Commission. Unfortunately, I cannot go into all of them due to a lack of time. I would like to explain the Commission's view on two subjects which are very important to us and which are addressed directly in the report, both in the amendments and in Mrs Harms' explanatory statement.
I am referring firstly to the continuation of financial support for measures in the energy sector. In addition to the specific wishes of the Bulgarian Government, several other arguments can be used to justify the necessity of further financial support for measures in the energy sector. These include, on the one hand, equal treatment with Lithuania and Slovakia, where corresponding measures funded by the EU will be under way until 2013 and, on the other, other measures to create replacement capacity, including further investments in energy efficiency. There are huge potential energy savings to be made in Bulgaria's existing coal-fired power stations.
Following the decommissioning of the nuclear reactors, the focus of generating capacity in Bulgaria has changed. As a result, the Bulgarian power grid is faced with extensive challenges, which can be overcome with additional aid, in order to stabilise and safeguard the electricity network.
The Commission therefore feels that it is appropriate to continue to guarantee support for measures in the energy sector, including measures relating to the network infrastructure.
I would now like to look at the subject of support for the development of a geological final disposal solution for irradiated fuel elements. The Commission supports the rapporteur's view with regard to the need to develop a solution for the secure final disposal of irradiated fuel elements. However, the development of a solution of this kind cannot be included in the financial aid provided in the Kozloduy Programme for the following reasons:
It would distort competition, because all the Member States with a nuclear energy programme are required to develop a solution of this kind. Although the final disposal of irradiated fuel elements is part of nuclear waste management, it is outside the scope of the decommissioning process and is not relevant to it. What is needed is a secure temporary storage solution for irradiated fuel elements, which will be covered by the current financial support. The development of a final storage solution, which we believe to be the next logical step, is nevertheless not a consequence of the closure and decommissioning of the four reactor units at Kozloduy.
However, I must emphasise that the Commission, as has already been mentioned, will tackle the subject of final storage and produce a proposal this year for the management of radioactive waste, which will also include the development of secure final storage solutions for irradiated fuel elements. I am relying on you to make constructive proposals and I am also looking forward to an exciting debate.
Finally, I would like to summarise the situation as follows. The Commission welcomes the fact that it has Parliament's agreement to support Bulgaria over the next four years with the sum of EUR 300 million. We also welcome the fact that we can continue to focus on providing support for safe dismantling measures. In addition, we are pleased that Parliament believes that projects in the energy sector deserve our support. I see the agreement on further financing and its implementation as a sign of the European Union's solidarity with Bulgaria and as an important contribution to nuclear safety in Europe and beyond. Thank you for your attention.
Mr President, Commissioner, ladies and gentlemen, as rapporteur for the Committee on the Environment, Public Health and Food Safety, I would like to express my support for the European Commission's approach to this proposal and report, as was voted on in committee.
I am extremely pleased to see that the line which I defended in my draft report has been presented in the final text and that the European Parliament can now give a clear go-ahead to extending financial assistance from the Community for decommissioning Units 1-4 of the Kozloduy Nuclear Power Plant.
Bulgaria has shown a conscientious attitude in its use of the funds for decommissioning the plant by 2009. The EU's assistance needs to be extended to guarantee safe and timely completion of the decommissioning operations, which have been carried out with the utmost transparency and protection for the environment.
The extension of the financial assistance to fund measures aimed at mitigating the consequences of early decommissioning of the four reactors is especially important, taking into account the impact on and consequences for the environment, consumer energy prices and energy supply security in the region.
Certain attempts were made to exert pressure on this dossier for political and ideological reasons. However, we must bear in mind the ultimate objectives of this programme, namely, guaranteed safe decommissioning and fair compensation for Bulgaria, support for the efforts made towards devising a more sustainable energy policy and a demonstration of transparency when managing projects and resources.
I would like to say to Mrs Harms that the issue of the final disposal of radioactive waste is very serious. Particular attention must be focused on this, but it is not an issue which only Bulgaria will face. It is a general challenge as a result of which we need to have a strategy and programme specifically devised for the whole of Europe. I would also like to assure you, Mrs Harms, that Bulgaria does not intend to use these funds for further development of heating plants powered by lignite.
You should rest assured that we are intending to meet all our requirements and fall completely into line with European legislation and state-of-the-art technologies in Europe. Bulgaria is a highly responsible country and will always endeavour to be a good and decent partner.
I would like to take this opportunity to ask you all to try and speak more slowly, because our esteemed interpreters are constantly sending me SOS messages telling me that they are unable to follow us when we speak very fast. The problem is, therefore, that the only Members listening to you are those who can do so in the original language. Consequently, I would ask you to make an effort to slow down. Otherwise, interpretation will be impossible.
Mr President, ladies and gentlemen, during the negotiations on accession to the European Union, Bulgaria agreed, under pressure from certain political forces, to close four of the units at its Kozloduy Nuclear Power Plant, and fulfilled this commitment exactly within the envisaged timeframes. For its part, the European Union granted financial assistance as part of the Accession Treaty, restricted to the 2007-2009 period only, with the aim of supporting decommissioning and dealing with the consequences of closing the units early.
The European Union also gave political guarantees for continuing to provide Community support for the 2010-2013 period. This would mean giving the same treatment to our country, at least during the periods of financial support, as to Lithuania and Slovakia, which are also committed to dismantling their nuclear capacity early.
This is why, at my country's specific insistence and in keeping with the principles of solidarity and equality of Member States, the European Commission drafted the current proposal. The amount of the additional funding cannot compensate in any way for the losses the country has suffered running into billions of euro due to the premature dismantling of the units. At the same time, this assistance is absolutely necessary for implementing the further process of decommissioning for which the majority of the total is intended to be used.
No less important for the country is the funding earmarked for measures aimed at modernising the energy sector, reducing harmful emissions, and at improving energy efficiency and savings.
This report, which was approved by a huge majority in the Committee on Industry, Research and Energy, reflects these needs completely. This is why we find unacceptable new attempts being made through new amendments being tabled during the plenary session to push through texts against coal plants or to present the direct disposal of the spent nuclear fuel as a foregone conclusion.
This issue will be a topic of discussion in the European Union from now on. On this basis, I suggest that we support the proposal from the Committee on Industry, Research and Energy and reject the five new amendments from the Group of the Greens/European Free Alliance.
Mr President, Commissioner, ladies and gentlemen, allow me to begin by thanking the Commission and Commissioner Oettinger personally for the extremely skilful job they have done in producing the document which he is submitting. I also wish to thank the rapporteur, Mrs Harms, for the efforts she has invested in discussing this document to ensure that it contains topics which are very important to Europe's citizens.
The fundamental purpose of the document is to support Bulgaria's efforts in decommissioning four of the six units at its nuclear power plant. I will not comment on how justified this decision was, but once it is incorporated in the Accession Treaty, this obligation must be fulfilled by the Bulgarian authorities. They are, in fact, taking all the necessary action in this respect. At the same time, the early closure of such a huge facility, provided for in the economic calculations, entails a huge direct and indirect cost. Part of this cost is being compensated by the European Union.
This decision being tabled today will enable the European Union to put its approach to Bulgaria on the same footing as the approach adopted for two other countries, new European Union Member States, which have assumed and are fulfilling the same commitments. It is very important to adhere to the same approach because it is our duty to maintain the coherence of the European Union's policy.
Sixty per cent of the resources allocated will be used directly for decommissioning the facilities at the Kozloduy Nuclear Power Plant, while the remaining 40% will be used for improving energy efficiency and cutting carbon dioxide emissions in Bulgaria.
I would like to draw particular attention to some very appropriate points which were raised during the discussion in the committees by the rapporteur, Mrs Harms, and which were discussed very widely. The first matter concerns the fate of the waste from the spent nuclear fuel and irradiated elements. This issue was also mentioned today by Commissioner Oettinger. This is an extremely vital matter on which we are expecting the European Commission to table an individual directive in the autumn. The European Parliament will then have the opportunity to discuss this matter in depth, which, I am sure, is important to many European citizens.
As a result of this, I do not think that Parliament's decision on the issue which we are discussing about compensation for Kozloduy needs to prejudge our debate in the autumn. In addition, I fully agree with the Commission's argument that if a precedent is created once for funding such a programme, it will then pose a threat to the whole European Union budget. Naturally, this does not waive or reduce in any way the responsibility of the governments in the countries which have such facilities to find a definitive solution to the issue of spent nuclear fuel.
The second matter concerns the use of the resources. There is no doubt that the resources received from the European Union must not be used to finance projects which increase carbon dioxide emissions. Incidentally, based on the experience so far in both Bulgaria and the other two countries receiving such resources, there is no indication of any such abuses. However, what I think we need to see in this text is a coherent European policy and the adoption of the same approach to all.
It is of paramount importance to European citizens that these resources are used for their intended purpose transparently and effectively. The resources allocated by the European Union to Bulgaria go into a special fund which also includes sums from other donors. Based on programmes approved beforehand and under the control of the European Bank for Reconstruction and Development, the resources from this fund, along with appropriate national funding, are allocated to the relevant projects.
The European Court of Auditors will carry out an audit very soon of these funds, including those in Bulgaria. I believe that the European Parliament will also monitor closely in future how these resources are used.
on behalf of the ALDE Group. - Mr President, as rapporteur on investments in energy infrastructure and shadow rapporteur on security of gas supply, I am very sensitive to issues of energy security. I think Europe has a key role to play in this field.
As a Romanian MEP, I have even more interest in this particular issue of the Kozloduy nuclear plant. Being on the border of my country, it has long been a matter of preoccupation in Romania for obvious environmental reasons. The Kozloduy power plant is situated four kilometres from the River Danube and 150 kilometres from Bucharest. According to international experts, the plant does not have any protective cover and there are major risks of radioactive leakages into the soil and the water table.
I believe Europe has a responsibility to help and facilitate its decommissioning, and we have to ensure that sufficient funding is made available to this project, as this is crucial to keep safety up to high standards, to ensure the necessary expertise and implement international best practices. Decommissioning and dismantling should be done according to very strict rules and standards, otherwise it could pose a security threat to the whole region.
This is why I fully support this proposal and our commitment to allocate an additional EUR 300 million to this project. Let me also remind you that the European Parliament took a strong stance a few months ago on this dossier, allocating the first EUR 75 million in the 2010 budget.
Nevertheless, I think we should be intransigent regarding transparency in the use of European funds. So far, the Commission has been quite dissatisfied with the information on decommissioning received from Bulgaria. The monitoring of the funds needs to be strict. This is why I believe that the European Commission should first perform a specific evaluation to assess the strengths and weaknesses of past projects in order to improve funds programming together with the EBRD for the next funding period 2010-2013.
We have tabled several amendments requiring the Bulgarian authorities to present a proper national strategy outlining long-term objectives in the energy efficiency and renewable energy sectors as a prerequisite to the EUR 120 million envelope.
(The speaker agreed to take a blue card question under Rule 149(8))
(BG) Mr President, I have a very brief, specific question. As the lady has raised questions about safety, I would like her to give me an answer to the following: is she aware that, prior to decommissioning of the four small units of the Kozloduy Nuclear Power Plant, they were declared as being the safest reactors in the European Union by the European Atomic Energy Community?
on behalf of the ALDE Group. - Mr President, what can I say? Are we all nuts? Or can anyone else see any reason in it? I think a lot of people have decided to do it one way, and we should follow, and we all support the view that it should be done thus. No further comment.
Mr President, we must bear in mind in today's debate that, over the last ten years, the European Union gave Bulgaria EUR 550 million to close the four units in the Kozloduy complex. Today, it is giving it another EUR 300 million, making a total of EUR 850 million, not counting the huge sums given for modifications and safety improvements. In other words, we have paid more or less in gold for this nuclear complex and, for some people, it was the golden goose. Nonetheless, the Commission continues to indirectly fund the nuclear lobby.
We are calling for an end to this bartering with the Bulgarian Government. We are calling for Parliament to safeguard, together with the Commission, the safe and effective management of nuclear waste and not to consider it as part of the withdrawal programme. As the Group of the Greens/European Free Alliance, we are calling for the remaining 40% of the EUR 300 million for the nuclear reactor withdrawal programme to be channelled by the Bulgarian Government to the management of radioactive waste and not to the development of environment-killing uranium- and coal-fired power plants.
Of course, I hope that anyone thinking of strengthening the nuclear lobby with new constructions has learned a lesson from the recent agreement between Turkey and Russia to build a nuclear plant in Αkkuyu, an earthquake area where the anti-nuclear movement has prevented its construction ......
(The President cut off the speaker)
Mr Tremopoulos, your time is up. However, Mrs Parvanova has raised the blue card to ask you a question. Will you allow your fellow Member to ask you a question?
Mrs Parvanova, can you please pose your question as briefly as possible?
(BG) Mr President, the word 'blackmail' was used here, and a short time ago, my colleague, Mrs Vălean, mentioned that Bulgaria had misused the funds and had not used them prudently from the earlier tranche, which was used for the appropriate purpose as compensation. I have one question to ask, which I would like the Commission's representative here and the Commission to corroborate: have there been warnings about this or not?
No, I am sorry, Mrs Parvanova. This does not comply with the Rules of Procedure. The procedure involves posing a question to the speaker who is speaking at the time. That question is therefore rejected as is the possibility of a reply.
on behalf of the ECR Group. - Mr President, I fought hard to prevent the premature closure of Units 3 and 4 of Kozloduy. Their closure several years ahead of time was not necessary; it was certainly not on safety grounds. The effect, as predicted, has been increased use of environmentally unfriendly lignite-fuelled power stations, an increase in electricity prices and a cut in Bulgaria's electricity exports: in other words, both economic and environmental damage.
We are now paying for mistaken judgments within the European Union institutions. It is only right, therefore, that Bulgaria should be treated at least as well by the European Union as other countries that have had to close prematurely their ageing nuclear facilities, and I am glad that the Commission recognises this.
A lot of money, of course, is involved in this decommissioning process. It is vitally important that these funds are properly and efficiently spent and accounted for. I hope the Commission can give us assurances on this.
It is also important to address the issue of compensating for and replacing lost energy capacity. Bulgaria will need assistance in creating sustainable new capacity that ensures security of supply and diversification, so that Bulgaria is not reliant on the goodwill of one foreign power.
I would like to say that the 'Kozloduy Programme' must not only focus on financing the transfer of irradiated materials, increasing energy efficiency in Bulgaria and financing alternative energy sources.
In my opinion, this programme must also be viewed as a contribution to the economic and social stability of the Balkans. This is because the Balkan states as a whole - including Bulgaria - are a vulnerable part of the European Union, as the current economic crisis has shown us. I take the view that Article 30 of the Accession Treaty is a framework which must not be breached, as legal consultations with the people from the European Commission have demonstrated. Even if this Accession Treaty or arrangement was used up in 2009, a new arrangement must carry on in the spirit of continuity which is set out in Article 30.
(BG) Mr President, we are discussing here this evening the compensation which Bulgaria should receive for closing the Kozloduy Nuclear Power Plant. This compensation is right, fair and timely because experts reckoned that the losses suffered by Bulgaria as a result of the closure of units 1-4 were much higher than all the compensation paid to it so far.
However, the following question remains to be answered here: why did we need to get to this point at all and why, as I mentioned a short time ago, did the safest units in Europe, declared as such not by anyone, but by the most prestigious agency, the International Atomic Energy Agency, need to be closed? I am also amazed here at the madness of how this report on compensation has ended up in the hands of the Group of the Greens/European Free Alliance who started and ended their speeches with how Kozloduy must be destroyed, much like Cato the Elder used to say the same about Carthage.
At this point, I would like to address Mr Tremopoulos, who, if I may say, is hardly in a position to speak like this, because it is precisely his country which has just recently received a much bigger amount than Bulgaria is claiming at the moment, due to its blackmail. He should therefore not be so insistent in stating what Bulgaria should and should not receive.
We can now see some amendments tabled by the Greens, which have one aim only. This is why the Greens have a problem at the moment. Indeed, the problem they have is that they have contributed to the rise in carbon dioxide emissions with the closure of the Kozloduy Nuclear Power Plant. Now with these changes, which they want even more blatantly to use to take money from Bulgaria and reallocate it to another area, they actually want to cover up their own guilt. This is why they cannot explain to their voters why they, as European Union citizens, have to pay to have more carbon dioxide emissions in the EU. In this case, the Greens are adopting positions which are diametrically opposed to their views.
There is also an amendment which states that Kozloduy should serve as an example. However, the only thing which Kozloduy was an example of is how old reactors can be safe and operate perfectly well. The only thing it can serve as an example of from now on is as a warning: a warning of how, thanks to political folly, a wonderful, efficient and successful industrial sector in a country can be destroyed.
The truth is, Mr Stoyanov, that you are hovering on the edge of the improper, the inappropriate, in terms of parliamentary language. I have not cut you off because I wish to show our generosity, particularly that of our colleagues from the Group of the Greens/European Free Alliance, who I understand to have been attacked in your speech. I wanted to demonstrate the fact that we are capable of listening. I must say to you, however, that your speech seemed entirely improper to me. Should this happen again, I will cut you off because that is a road down which we do not want to go.
(RO) I would like to thank the Commission because, while we are all preoccupied at the moment by the crisis, the Commission is still concerned about the other existing problems as well. I think that Bulgaria is fully entitled to receive the money it was promised for dismantling this nuclear power plant.
I am an advocate of electricity generated by nuclear power plants and I do not believe that Europe will be able to achieve the specified targets for clean energy without building nuclear power plants. However, I firmly believe that every country is entitled to build nuclear power plants, except that I think that we in the European Union have a collective responsibility and a sense of solidarity with regard to the technologies chosen in the construction of these nuclear power plants. I think that, in this instance, the European Commission will have to adopt a completely stringent approach in evaluating these projects for new nuclear power plants.
(LT) I would like to warmly congratulate the rapporteur, Mrs Rebecca Harms, for her excellent work. I agree with the document under discussion and the proposal that EUR 300 million in aid should be granted to Bulgaria for the decommissioning of Units 1 to 4 of the Kozloduy Nuclear Power Plant over a period of 3 years, while of course strengthening monitoring of how the funds received are spent. It could be said that this is a show of equal solidarity, as other new Member States - Lithuania and Slovakia - are in a similar situation and have received such financial support.
Units 1 to 4 of the nuclear power plant have been out of operation for some time and it is logical that they should be decommissioned. That will reduce the risk to the environment and will help us take better advantage of workers' knowledge and professional experience. When shutting down part of the power plant, its staff will face new challenges. From our experience in Lithuania, I can say that unforeseen problems arise that are difficult to incorporate into the time schedules.
True, the biggest portion of the funds should be allocated to the decommissioning of the units, and there is the unavoidable question of storage equipment. However, it is just as important to consider people. I hope that when using the aid provided by the European Union, the Bulgarian Government will help workers and the community revolving around the power plant to adapt to the changed conditions, and it is very important to help them retrain and use their expertise in other spheres, to promote the creation of new sustainable jobs and switch to the new energy saving environment.
(PL) The shutdown of four units of the Kozloduy Nuclear Power Plant has no doubt caused a very large deficit in Bulgaria's energy system. It has a significant effect on security of supply in the region and must lead to an increase in CO2 emissions, which should be important, at least to some Members in this Chamber. In spite of this, it is being proposed, in particular in the amendments, that we turn our backs on the energy problems of one of the Member States. This goes against the principle of solidarity, which should govern energy policy. It also creates the impression of discrimination against nuclear energy by Parliament, which goes against the principle giving Member States complete freedom in their choice of sources of energy.
(RO) The way in which the issue of closing down and then decommissioning the Kozloduy Nuclear Power Plant will be resolved is not relevant, except in terms of the way Bulgaria itself resolves this issue. However, as has already been said in this Chamber, the decommissioning process also affects neighbouring countries and may provide a precedent for other countries with similar units approaching the end of their maximum operational life.
I am not going to hide the fact either, as has already been said, that the Kozloduy Nuclear Power Plant has been a permanent source of concern for Romanian citizens, especially following the Chernobyl accident. This is why it would be important for the decommissioning process to be accompanied by a public information campaign targeted at all the stakeholders who are entitled to know about the stages involved in this process, the timetable, the potential risks of each stage, the way in which fissile material and hazardous waste are protected, as well as about the ecological reconstruction of the Kozloduy area.
I wish to stress the importance we need to attach to the processing of radioactive waste. This is why the funds allocated to Bulgaria for this purpose must be provided at regular intervals without any interruptions. I am mentioning this point because, although the costs seem large enough, they are only estimates as there has been no precedent on the scale of decommissioning a nuclear power plant in Bulgaria. I wish to end by saying, on a hopeful note, that, with sufficient funding and meticulous planning and subject to the supervision of all the bodies with the necessary powers in this area, the decommissioning process will provide an example of a good use of European funds.
(LT) When they joined the European Union, some Central and Eastern European countries made commitments in the accession treaties, commitments which were difficult both politically and economically, to decommission nuclear power plants and ensure the safe handling of nuclear waste. They are countries dependent on nuclear energy and they inherited nuclear power plants that do not comply with the EU safety standards and requirements in force today and, of course, would be unable to raise the funds required to decommission the plants themselves. There are strict requirements in force in the European Union regulating decommissioning and the carrying out of safety works, and the financial and economic crisis is making it difficult for those Member States decommissioning nuclear power plants to carry out decommissioning and fuel disposal work appropriately and on time. The Community's concern over the reprocessing of spent nuclear fuel in non-EU Member States is perfectly understandable, as it may also threaten our future generations. Therefore, I welcome the Commission's decision to allocate additional support to Bulgaria from the European Union budget, since it is clear that without the Community's support, just like Lithuania, it would be impossible to ensure the implementation of decommissioning measures to the requisite extent, the Community's common security policy or measures needed to keep European citizens safe and protect the environment.
Mr President, honourable Members, I would like to thank you for the open debate on this sensitive subject.
In conclusion, I would like to emphasise that the Commission very much welcomes the overall positive approach of the report and the fact that Parliament agrees with the Commission that Bulgaria should receive further support amounting to EUR 300 million up until 2013. The Commission is also pleased that we can continue to focus on providing support for safe dismantling measures and that Parliament believes that projects in the energy sector deserve our support.
We can confirm, as we have done in the past, that the funds will be used for the intended purpose and we plan to put reliable controls in place. We take note of your proposals and amendments. I am sure that the Council will take into account Parliament's opinions wherever they can help to improve the clarity of the regulation's objectives.
Your agreement on further financing for the dismantling work is a sign of the European Union's solidarity with Bulgaria. Safety is the highest priority during the process of dismantling nuclear power stations and this is emphasised in the statement.
I would like to thank you once again for your work and also Mrs Harms for this report.
Mr President, at the end of this debate, I would once again like to say that the decommissioning of the nuclear power plants in Lithuania, Slovakia and Bulgaria has been based on international expertise. The International Atomic Energy Agency (IAEA) inspected these reactors, which have the same design as those in Chernobyl, and saw no possibility of converting them to meet the safety standards which applied in the old European Union. It was an intelligent decision which justifies the fact that we have shown our solidarity with Lithuania, Slovakia and Bulgaria and, following tomorrow's decision, have treated them equally with regard to the costs of decommissioning.
Secondly, I would like to point out once again that none of these countries and no other countries in Western Europe or elsewhere in the world have yet found a reliable solution to the problem of the final storage of highly radioactive waste. This is a task which still faces us, although many countries have now invested billions in this area and have been looking for a reliable solution for 30 years. This is a debate with which those people in particular who are in favour of the high-risk technology of nuclear power need to concern themselves, because, as things stand today, the storage of nuclear waste, in my opinion and in the opinion of the majority of Europe's citizens, represents such a large and unresolved risk that it is a strong argument against continuing to make use of nuclear power. We will be discussing this with Mr Oettinger in future. Thank you for your attention.
The debate is closed.
The vote will take place tomorrow, Thursday 20 May, at 12.00.
Written statements (Rule 149)
In 1999, the European Commission, acting on behalf of the European Union, obliged Bulgaria to close four of its six nuclear power plants as a precondition for its accession negotiations. The Commission had been saying for some time that the units in question were eligible for financial improvements. Under the agreement, two units were closed in 2002, and the other two in 2006. After considerable sums of investment and a number of independent surveys, the units were found to meet all the safety criteria and, according to the Council's Atomic Questions Group, no additional monitoring was needed. Bulgaria had become a net exporter of electricity to all its neighbouring countries and sometimes accounted for 100% of the region's electricity deficit. The remaining units, however, were closed under the agreement, the region suffered power cuts and the substitute plants resulted in an increase in greenhouse gases. I myself put a question to the Commission and the Council, basing it on Mr Van Orden's report on the application by the Republic of Bulgaria to become a member of the European Union, and its paragraph 33. In it, the European Parliament asked the Council to view the closure dates more flexibly until new generation could be built that would not increase emissions, which would not be before 2011. The answer was no, however, and instead, the EU showed its solidarity with Bulgaria in the form of considerable sums in financial assistance. That is why it is only right to continue providing finance for longer than was planned, because the loss of electricity generation capacity, not to speak of the other strains on the region, have been economically and socially serious for Bulgaria. In all honesty, though, we have to ask whether this massive financial investment could have been avoided if the Commission and the Council had reconsidered its inflexible and questionable conditions.
During the accession negotiations in 2005, Bulgaria agreed to shut down reactor units 1-4 at the Kozloduy Nuclear Power Plant and then to decommission them. Originally, the EU intended to provide financial support for the decommissioning process until 2009. Now the financial aid has been extended until the end of 2013 and a total of EUR 300 million will be made available. Of course, it is necessary to give Bulgaria support during the decommissioning of Kozloduy and to help with the accompanying financial and environmental problems, such as safely disposing of radioactive waste, promoting renewable energy resources and retraining employees. However, the financial aid must involve a detailed breakdown of the different plans, strict financial controls and regular monitoring of the use of the funding. The money must not be used through the back door to provide financial support for the second Bulgarian nuclear power plant in Belene. Bulgaria is currently looking for European investors for Belene and the option of using the decommissioning money for this purpose is a very timely one. We must prevent this from happening. Careful reporting and thorough on-site investigations by the Commission, the European Parliament and the European Court of Auditors are therefore essential.
The EU is dependent on energy imports for 53% of its requirements. To reduce their energy dependency, some Member States have adopted ambitious strategies for using nuclear power and energy from renewable sources. Nuclear power accounts for 28% of the total energy consumed in the EU, while it is the largest source of energy in Belgium, France, Lithuania, Slovakia and Sweden. Nuclear power production does not generate carbon dioxide emissions, not to mention that monthly household energy bills are lower in Member States where nuclear power is used. However, the EU imposes extremely rigorous requirements governing the safe operation of nuclear power plants and the handling of nuclear waste. Stringent measures and high standards with regard to the safety of nuclear power plants and close cooperation between local, regional, national and European authorities provide the conditions for the safe use of nuclear power in the EU. The regulation proposed by the Commission guarantees fair treatment for Bulgaria by granting it financial assistance until 2013 for decommissioning its nuclear power plants, which were measures stipulated by the accession treaties. Nuclear decommissioning requires long-term financial planning, which continues until the site has been completely reclaimed and all the radioactive waste and spent fuel have been dealt with safely.